Title: New York Ratifying Convention. First Speech of July 19, [19 July 1788]
From: Hamilton, Alexander,Livingston, Gilbert
To: 


[Poughkeepsie, New York, July 19, 1788]
Ham[ilton]—the spirit of the 2d clause he agrees with—& will agree in—the jury of the vicinage in some cases cannot be good—however will not insist on it—a jury—is security sufficient—without saying of the County—moves to strike out “of the county.”
Govr [George Clinton]—wishes it should stand.
[Samuel] Jones—do—who shall designate whence the jury should be called—the prosecutor may lay his venue where he pleases—
Ham[ilton]—this could be done by the Legislature—in Eng[lan]d this has been done—as in the rebellion in scotland.
